Scott, Judge,
delivered the opinion of the court.
This judgment must be reversed because the court below referred as an issue of fact to the jury a matter of law. We know no principle which declares that the statute of limitations begins to run against an action to adjust and settle partnership accounts from the time of its dissolution. When the account, or an item in the account, is barred, must be deter*439mined from the facts in relation to it. The application of the statute must be governed by circumstances. Cases may be stated in which an account may be barred in five years ; others may be stated in which an account would not be barred in a much longer time. When the facts of this case are all ascertained, it will be the province of the court to declare whether the action for an adjustment of the concerns of this firm is barred.. There is nothing in the record as it now stands which enables this court to pronounce that this action is barred.
Judge Napton concurring, the judgment is reversed and the cause remanded ; -Ewing, Judge, not sitting, having been of counsel.